CHARLES CARROLL, Associate Judge
(dissenting in part).
As to tourists visiting here on a package deal, or all expense tour, the payment for which included their prearranged vehicular transportation from the local airport or port of arrival, interstate commerce was involved. Such tourists were in the stream of interstate commerce from the time of their departure from some other state or country to the time of their return thereto. It is constitutionally impermissible for a state or municipality to impose a burden on such interstate commerce.
The portion thereof which is the prearranged transportation of such tourists from their hotel here to the airport or port for their return trip, which is a part of the all expense tour, is as much a part of the interstate commerce (and as immune from local governmental interference or burden) as is their transportation from the local airport or port of arrival to their hotel here.
A ruling contrary thereto appears in paragraph 2(a) of the judgment which this court affirms. Such a holding is wrong, and I am impelled to dissent therefrom.